Citation Nr: 1635041	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  07-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 20 percent for a right wrist disability, to include residuals thereof.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part denied the Veteran's claim for an evaluation in excess of 10 percent for a right wrist disability.  

In a July 2010 rating decision, the RO increased the rating for the right wrist disability from 10 percent to 20 percent disabling, effective March 17, 2006 (the date of receipt of the claim for an increased rating).  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2009, the Board remanded the Veteran's claim for further development.  

In a September 2011 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for a right wrist disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a May 2012 Order, the Court vacated that part of the Board's decision which denied entitlement to a rating in excess of 20 percent for a right wrist disability, and remanded the matter to the Board for development consistent with the parties' May 2012 Joint Motion for Remand (Joint Motion).  The Board parenthetically notes that the three matters which the Board remanded in September 2011 (the claims seeking entitlement to service connection for diabetes mellitus, entitlement to service connection for a back disability, and entitlement to a total disability rating for compensation based on individual unemployability (TDIU)) were noted as part of the Joint Motion not to be final and therefore not to be disturbed.  See Kirkpatrick v. Nicholson, 417 F. 3d 1361, 1364 (Fed. Cir. 2005). 

In a December 2015 rating decision, the RO granted service connection for degeneration of the lumbar spine.  As the Veteran's service connection claim has been granted, such issue is no longer before the Board.

In August 2016, the Veteran withdrew the remaining issues pending before the Board.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative that a withdrawal of the remaining issues was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). Here, the Veteran's representative submitted written notification on behalf of the Veteran, to the Board in August 2016, requesting a withdrawal of the remaining issues on appeal.  Indeed, it was noted that after the Veteran talked with his representative, he wished to withdraw all pending appeals, namely service connection for diabetes mellitus, type II, an increased rating for right wrist disability, and entitlement to TDIU.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the remaining issues on appeal, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


